Citation Nr: 1211409	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-48 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the military from May 1968 to March 1974.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran then testified at a videoconference hearing at the RO in January 2011, before the undersigned Veterans Law Judge (VLJ) of the Board; a transcript of the hearing is associated with the claims file.  

In April 2011, the Board denied the claim for service connection for a cervical spine disorder.  The Board also remanded this remaining right shoulder claim to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  In August 2011, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claim and returned the file to the Board for further appellate review. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although, regrettably, it will result in additional delay in adjudicating this appeal, a remand is required to ensure compliance with the Board's prior April 2011 remand directive insofar as providing a more adequate and thorough VA examination and opinion.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated); 38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran presently has degenerative arthritis of the right shoulder acromioclavicular (AC) joint, as revealed by X-rays in March 2010.  
The Veteran contends his right shoulder disorder is due to in-service injuries:  (1) involving a March 1973 warehouse accident documented in his service treatment records; and (2) a June 1968 incident involving being struck in the neck and between the shoulder blades by a pugil stick, also documented in his service treatment records.  

Concerning the March 1973 accident, the Veteran asserts that he was working at a military warehouse in Nuremberg, Germany, when a heavy pallet came off a roller and pinned him against a wall.  He testified that the pallet had to be removed with a forklift and that his right shoulder has bothered him ever since.  A review of the Veteran's service treatment records confirms that he injured his right shoulder while working in a warehouse in March 1973 when a heavy weight fell on his arm.  Treatment notes from 2 weeks after the incident revealed that the Veteran still suffered from pain, especially during abduction of the arm.  Tenderness was noted over the deltoid region of the right arm, and pain was noted during extension and abduction of the right arm.  

As for the second injury, service treatment records reflect that the Veteran was treated in June 1968 after he was struck in the posterior neck and interscapular region with a pugil stick.  Although the Veteran lost consciousness, his cranial nerves were within normal limits and he was alert and well oriented at the time of treatment.  The physician noted pain at C-7 and the upper thoracic spine, and indicated that the Veteran resisted flexion of the neck.  X-rays of the cervical and thoracic spine were negative.  He was prescribed Robaxisal.  

In April 2011, the Board found it necessary to remand this claim so the Veteran could undergo a VA compensation examination to obtain a VA medical nexus opinion concerning whether his right shoulder disorder is attributable to his active duty military service, to include the March 1973 warehouse accident.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002 and Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  In making this determination, the examiner was instructed (in remand directive #2) to acknowledge and discuss the statements from the Veteran asserting the continuity of right shoulder symptomatology since service.  

A VA examination was arranged in May 2011.  The examiner provided a negative medical opinion against the possibility his currently diagnosed right shoulder degenerative joint disease (DJD) is etiologically linked to service.  The examiner stated, "[the Veteran's] X-rays reveal mild DJD AC joint only which is symmetrical.  I think the etiology is not from a service injury but to age, and post-military vocations.  He has no traumatic DJD seen on X-rays and both shoulders appear to be equal in DJD when X-rayed last year."  

The Board finds the May 2011 VA examiner's nexus opinion is deficient in three crucial respects.  First, the language of the opinion is expressed equivocally as "I think..."; not in the requested terminology of whether the present right shoulder disorder is "at least as likely as not" related to service.  

Second, the opinion appears based on cursory, not thorough, review of the records; and upon an ill-supported rationale and premises.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated.  The examiner's opinion must support its conclusion with an analysis the Board can consider and weigh against contrary opinions.).  The examiner did not provide detailed analysis and rationale for why the examiner did not believe the March 1973 injury to have caused his current right shoulder DJD, as opposed to the Veteran's age and civilian employment history as a truck driver.  The opinion and stated rationale vaguely refer to the Veteran's "service injury," but do not discuss the details of that injury and potential residual effects on his shoulder in the years following service.  

Also, the Veteran's representative has pointed out that the examiner did not consider whether the June 1968 injury by a pugil stick might have also caused the Veteran's current right shoulder disability.  See February 2012 informal hearing presentation.  Although the remand did not specifically request the examiner to consider the pugil stick injury, the Board agrees that the examiner should have considered and discussed in detail both the June 1968 and March 1973 injuries as possible causes for the right shoulder injury, since both were documented in his service treatment records.  

Third, the examiner failed to address the Veteran's lay statements of continuity of symptomatology, as specifically instructed by the Board.  The Veteran is competent as a layperson to offer his account of how he injured his right shoulder and a long history of pain symptomatology following the alleged accident.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  The mere absence of treatment records showing documentation of the claimed condition cannot be the sole basis for concluding a claimed condition was not present during service or since or is unrelated to the Veteran's service.  Because the examiner did not account for, and/or consider, pertinent evidence of record, the VA examination report is inadequate and another VA medical opinion is needed.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir.2009) (expressly rejected the view that "competent medical evidence is required...[when] the determinative issue involves either medical etiology or a medical diagnosis."); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

The Board concludes this examiner's opinion is inadequate in critical respects, so another is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  An addendum opinion is required.

Finally, a review of the record shows that the Veteran continues to receive outpatient treatment through the VA Medical Centers (VAMCs) in Little Rock and Fayetteville, Arkansas.  Records from those facilities since August 2011 should be obtained and included with the claims file.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment records from the Little Rock and Fayetteville VAMCs since August 2011.  Any negative search result should be included in the claims file.

2.  Next, the claims folder should be returned to the VA examiner who offered the May 2011 opinion.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  The examiner should respond to the following:

a)  Identify all present disabilities associated with the right shoulder, including arthritis.  

b)  For each disability found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to any in-service injury or disease?  

Specifically consider whether any diagnosed right shoulder disorder is as likely as not related to his period of active service, to include: (1) the March 1973 warehouse accident documented in the service treatment records; and (2) the June 1968 injury to his neck and interscapular region by a pugil stick.  The examiner must acknowledge and discuss the lay statements from the Veteran asserting the continuity of right shoulder symptomatology since service.


If the examiner that conducted the May 2011 examination is no longer available, a new VA examination should be conducted.  The questions set forth above must be answered.  The claims folder should be made available to the examiner.  All indicated studies/tests should be performed and all findings should be reported in detail.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.  If the examiner cannot provide a requested opinion without resorting to mere speculation such should be stated with supporting rationale.

3.  Then readjudicate the claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


